In a contested probate proceeding, the objectant appeals from a decree of the Surrogate’s Court, Kings County (Bloom, S.), dated August 11, 1983, which, after a nonjury trial, admitted the decedent’s will to probate.
Decree affirmed, with costs payable personally by appellant.
The determination of this case hinged on the credibility of the witnesses, and the findings of the Surrogate, who presided at the trial and heard all of the testimony, are entitled to great weight (Matter of Anonymous, 81 AD2d 865, 866; Matter of Gloria S. v Richard B., 80 AD2d 72, 76).
We decline to disturb the findings of the Surrogate, that the testator had sufficient testamentary capacity on the date of the execution of the will, that the will was validly executed, and that it was not procured by undue influence. Mangano, J. P., Weinstein, Brown and Niehoff, JJ., concur.